Citation Nr: 0018428	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for left 
below the knee amputation, currently evaluated as 40 
percent disabling.

2. Entitlement to an increased disability evaluation for 
residuals of a gunshot wound of the left thigh, currently 
evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to 
February 1946.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in October 1998.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from decisions by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

1.  In October 1998, the Board determined that additional 
development was necessary to evaluate the nature and extent 
of the appellant's service-connected left below the knee 
amputation and residuals of a gunshot wound, left thigh.

2.  Pursuant to the October 1998 remand, the appellant was 
scheduled for a VA examination.  Documentation within the 
claims folder indicates that the appellant failed to report 
for that examination.

3.  There is no evidence of record of "good cause" which 
would excuse the appellant's failure to report for the above 
VA examination.



CONCLUSION OF LAW

The appellant's claims for increased disability evaluations 
for left below the knee amputation and residuals of a gunshot 
wound, left thigh, are denied due to his failure to report, 
without good cause, for the VA examination.  38 
C.F.R.§§ 3.1(q), 3.655(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in October 1998 the Board determined 
that additional medical development was necessary to 
accurately evaluate the current nature and severity of the 
appellant's left below the knee amputation and residuals of a 
gunshot wound, left thigh.  It was further noted that the 
appellant's left lower extremity disabilities had not been 
evaluated for compensation purposes since 1983.  

In response to the Board's request, the appellant was 
scheduled for a VA examination in January 2000.  The record 
reflects that the examination request was made by the RO on 
December 29th, 1999.  The appellant was notified by the RO by 
letter dated January 6th, 2000, that he was to be scheduled 
for VA examinations and that failure to report for the 
examinations may result in the continued denial of his 
claims.  A report from the VA medical center dated in January 
31st, 2000, reflects that the examinations were scheduled and 
the appellant failed to report for those examinations.  The 
address noted by the VA medical center was the veteran's 
current address of record.  While the appellant's 
representative argues that there is no evidence of record 
that the examinations were scheduled, the Board concludes 
that the documentation of record as noted above adequately 
establishes, in the absence of any evidence to the contrary, 
that the examinations were, indeed, scheduled.

The Board further notes that there has been no offering of 
evidence to confirm "good cause" for the appellant's 
failure to report for the scheduled examination.  Examples of 
"good cause" include illness or hospitalization, or death 
of an immediate family member.  In view of the above, the 
Board concludes that the current level of severity of the 
service-connected left below the knee amputation and 
residuals of a gunshot wound, left thigh cannot be determined 
without an updated examination.  Pursuant to 38 C.F.R. 
§ 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, without evidence of "good cause" the claim shall 
be denied.

Accordingly, the appellant's claim to increased disability 
evaluations for left below the knee amputation and residuals 
of a gunshot wound, left thigh are denied. 



ORDER



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

